                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

FLORA MCLEAN,                    )           Cause No. CV-17-107-GF-BMM-JTJ
                                 )
          Plaintiff,             )           ORDER
                                 )
                 vs.             )
                                 )
UNITED STATES OF AMERICA,        )
                                 )
          Defendant.             )
________________________________ )

Pursuant to the parties’ Stipulation for Dismissal with Prejudice,

      IT IS ORDERED that this action is dismissed with prejudice, the parties to

bear their own costs and attorneys’ fees. All deadlines are VACATED and any

pending motions are DENIED as moot.

      Done and dated this 15th day of April, 2019.
